       Case
        Case2:18-cr-00292-DWA
             1:10-cr-02734-JCH Document
                               Document180-8
                                        219 Filed
                                             Filed09/09/11
                                                   01/22/20 Page
                                                             Page1 1ofof3 3



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )       CRIMINAL NO. 10-2734 JH
                                                 )
JOHN CHARLES McCLUSKEY,                          )
TRACY ALLEN PROVINCE, and                        )
CASSLYN MAE WELCH,                               )
                                                 )
               Defendants.                       )




                  ORDER REGARDING MENTAL HEALTH EVIDENCE

       Based upon Fed. R. Crim. P. 12.2 and the inherent authority of this Court, the Court

hereby orders the following:

       A.      If Defendant intends to introduce expert evidence during the penalty phase of his

trial, relating to mental disease or defect, or any other mental condition of Defendant bearing on

the issue of punishment, Defendant must file written notice thereof no later than June 8, 2012.

               Defendant’s notice shall include the name and professional qualifications of any

mental health professional who will testify as an expert and a brief, general summary of the

topics to be addressed that is sufficient to permit the Government to determine the area in which

its expert must be versed. The notice shall include experts who are basing their opinions on a

review of records and not a personal examination of Defendant.

       B.      If Defendant files notice of plans to introduce expert mental health evidence at the

penalty phase, Defendant shall be examined by a psychiatrist or other mental health professional
        Case
         Case2:18-cr-00292-DWA
              1:10-cr-02734-JCH Document
                                Document180-8
                                         219 Filed
                                              Filed09/09/11
                                                    01/22/20 Page
                                                              Page2 2ofof3 3



selected by the Government. The Government’s examination shall take place no later than

August 8, 2012, presuming Defendant is made available to the Government during that time.

The report of that examination and the expert report of any examination initiated by Defendant

shall be filed under seal with the Court before the commencement of the guilt phase of

Defendant’s trial.

       C.      In anticipation of such notice from Defendant, the Government shall designate an

Assistant United States Attorney (“AUSA”) from the District of New Mexico as a fire-walled

AUSA to arrange for any evaluation by an expert designated by the Government, handle any

issues arising out of the evaluation process, and arrange for filing of expert reports under seal.

The fire-walled AUSA may not join the prosecution team until Defendant gives notice

confirming his intent to introduce expert mental health evidence during the penalty phase of the

trial. Any individuals assisting the fire-walled AUSA shall be subject to the same requirements

and restrictions as the fire-walled AUSA.

       D.      If there is a guilty verdict on a death-eligible count in the trial of this case,

Defendant shall, no later than 24-hours after issuance of such a verdict, file a pleading

confirming or disavowing his intent to introduce mental health evidence at the penalty phase. If

Defendant withdraws his previously tendered notice, the results of any mental health

examinations concerning Defendant will not be released to the Government’s trial team and the

fire-walled AUSA may not join the Government trial team.

               If Defendant confirms his intent to introduce mental health evidence at the

penalty phase, the reports of any examinations by a Government expert shall be released to

Defendant immediately after Defendant files his pleading confirming the earlier notice. No later

than 24 hours after release of the Government’s reports, the report or reports of any defense
        Case
         Case2:18-cr-00292-DWA
              1:10-cr-02734-JCH Document
                                Document180-8
                                         219 Filed
                                              Filed09/09/11
                                                    01/22/20 Page
                                                              Page3 3ofof3 3



experts shall be released to counsel for the Government, or defendant shall file a notice of

withdrawal of his intent to introduce expert mental health evidence.

       E.      Even if Defendant confirms his intent to offer mental health evidence, Defendant

may withdraw a notice of intent to introduce such evidence at any time before such evidence is

presented at trial. In that event, none of the fact of notice, results, or reports of any mental

examination, or any facts disclosed only therein shall be admissible against Defendant.

       F.      Failure of Defendant to provide notice, or to participate in a Court-ordered

examination, or to confirm his intent to introduce mental health evidence at the penalty phase,

may result in forfeiture of the right to present mental health testimony at trial.

       IT IS SO ORDERED.




                                               _____________________________
                                               JUDITH C. HERRERA
                                               UNITED STATES DISTRICT JUDGE
